Gibson, P. J.
The award by the Commissioners of Appraisal of $1,255 for the fee taking of some 18.1 acres for purposes of a transmission line, amounting as it does,, to approximately $69 per acre, has ample support in the record; and, indeed, appellant owner’s brief does not attack it as inadequate and questions only the award of $500 *914for consequential damages to the wooded, mountainous lands westerly of the taking. The latter award does indeed seem somewhat low, and a higher award would doubtless be sustainable; but in view of the remaining access by right of way existing prior to the taking and in view, also, of the extensive crossing and other rights reserved to defendant by the taking itself, it cannot be said that the severance damage award is unreasonably disproportionate to the amount awarded for the fee. Applying one test of our strictly circumscribed authority in cases of this nature (see Matter of Huie [Fletcher-City of New York], 2 N Y 2d 168, 170-171; which remains in point as regards Commissioners' awards of this nature although no longer fully applicable to those by commissions under the New York City Water Supply Act), we cannot say that the award was so shocking as to warrant interference on our part. On this particular appeal, there is presented the sole, narrow issue of consequential damage, dependent, in this case, upon a simple factual evaluation of a single separated parcel; and, therefore, we find, though contrary to appellant's contention, that the Commissioners’ report is sufficiently specific to permit proper review. Judgment and order affirmed, without costs.
Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.